Restriction Requirement

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 09 July, 2020. Claims 1-43 and 67-72 are pending in the instant application.

37 C.F.R. § 1.142
	Applicants are reminded of the requirements for restriction pursuant to 37 C.F.R. § 1.142. If two or more independent and distinct inventions are claimed in a single application, the examiner in an Office action will require the applicant in the reply to that action to elect an invention to which the claims will be restricted, this official action being called a requirement for restriction (also known as a requirement for division). Such requirement will normally be made before any action on the merits; however, it may be made at any time before final action. Claims to the invention or inventions not elected, if not canceled, are nevertheless withdrawn from further consideration by the examiner by the election, subject however to reinstatement in the event the requirement for restriction is withdrawn or overruled. See also M.P.E.P. § 802.

		35 U.S.C. § 121
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
a.	Group I, claim(s) 1-29, 37-42, and 67-72, drawn to a method of treating an HIV-infected subject comprising identifying the genotypic/phenotypic properties of the viral Env and administering an antibody that binds to a gp120 V3 or N332 oligomannose epitope, classified in CPC class/subclass A61K, group/subgroup 39/42.

b.	Group II, claim(s) 30-36, drawn to a method of treating an HIV-infected subject comprising identifying the genotypic/phenotypic properties of the viral Env and administering a first antibody that binds to a gp120 V3 or N332 oligomannose epitope and a second antibody that binds to a gp120 V2, CD4bs, gp120/gp41 interface, or gp120 silent face epitope, classified in CPC class/subclass A61K, group/subgroup 39/42.

c.	Group III, claim(s) 43, drawn to a method of determining if an HIV-infected subject carries viruses that are sensitive to antibodies that bind to epitopes in the gp120 V3 loop and/or N332 oligomannose patch, classified in CPC class/subclass G01N, group/subgroup 2333/162.

	The inventions are distinct, each from the other because of the following reasons:
	Unrelated Inventions
	Inventions I-III are all unrelated. Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (M.P.E.P. § 806.04 and § 808.01). In the instant case each group is directed toward a different scientific objective that employs different reagents and methodology steps. For example, the first group requires the administration of a single antibody, the second group requires the administration of two different antibodies, and the third group merely assesses the genotypic/phenotypic properties of the infecting virus. Each group raises different patentability issues and will necessitate separate searches.

Moreover, restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected invention. Moreover, the claims should be amended, where necessary, to reflect the restriction requirement and election.

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.

Species Election
This application contains claims directed to the following patentably distinct species:
1)	HIV gp120 envelopes with different genotypes/phenotypes (claims 1-7, 23, and 43);
2)	a first group of anti-gp120 antibodies with different structures and activities (claims 9 and 10); and,
3)	a second group of anti-gp120 antibodies with different structures and activities (claims 30-36), and,

	With respect to Env species 1) in claims 1-6, 23, and 43, a specific combination of mutations (N332 glycan, D325, and one or more of T63, L179, T320, and H330) in the HIV Env must be identified. For example, if N332 glycan, D325, and T63 are elected, claims 1-3 would read on the elected invention. If N332 glycan, D325, T63, and L179 are elected, claims 1, 2, and 4 would read on the elected invention. Concerning claim 7, directed toward a different set of mutations, a single mutation must also be elected (one of glycan301, K677, E429, Q442, etc.). The various HIV gp120 Envs identified are each structurally and functionally distinct and will necessitate separate searches.
	With respect to the administered antibody species of 2), a specific antibody (one of GS-9722, PGT-121, VRC24, etc.) that binds to the epitope of 1), must also be identified. If an Env comprising the N332 glycan, D325, and T63 mutations is selected, the corresponding antibody that recognizes this epitope should also be identified. Each of the recited antibodies contains a different structure and attendant binding characteristics. Separate searches will clearly be required for each antibody.
	With respect to the administered antibody species of 3), the epitope recognized by the antibody (the V2 loop, CD4bs, gp120/gp41 interface, or silent face of gp120) and the precise antibody (PG9, PGT-145, CAP256, PCT64-24E, etc.) must also be identified. Each of the recited antibodies contains a different structure and attendant binding characteristics. Separate searches will clearly be required for each antibody.

	Furthermore, the aforementioned species are not obvious variants of each other based on the current record. Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species. Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.

	37 C.F.R. § 1.48
	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 C.F.R. § 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 C.F.R. § 1.48(b) and by the fee required under 37 C.F.R. § 1.17(i).

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
03 September, 2022